             Case 1:20-cv-00388-JPO Document 27 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OMRIX BIOPHARMACEUTICALS, INC.                        20-cv-00388-JPO

                               Plaintiff,

                 - against-                              DEFAULT JUDGMENT

WALLER CAPITAL PARTNERS, LLC,

                               Defendant.



           This action having been commenced on January 15, 2020 by the filing of a Summons and

Complaint, and a copy of the Summons and Complaint having been served on the defendant,

Waller Capital Partners, LLC, on February 6, 2020 via the Secretary of State in accordance with

Section 303 of the Limited Liability Company Law, and proof of service having been filed on

June 10, 2020 and the defendant not having answered the Complaint, and the time for answering

the Complaint having expired, it is

           ORDERED, ADJUDGED, and DECREED: That the plaintiff have judgment against

defendant in the liquidated amount of $675,000.00 with interest at 9% from October 21, 2019,

plus costs and disbursements of this action in the amount of $400.00.




 Dated: September 15, 2020
        New York, New York
                                                    ____




528107.1
